IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31347
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LEON SCOTT,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                    USDC No. 00-CR-125-ALL-D
                      --------------------
                          July 18, 2002

Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Leon Scott appeals his conviction for possession of a

firearm by a convicted felon in violation of 18 U.S.C.

§ 922(g)(1) and possession of an unregistered sawed-off shotgun

in violation of 26 U.S.C. § 5861(d).    He argues that the district

court erred in refusing to instruct the jury concerning the

affirmative defense of justification.   He argues that he was

justified in temporarily possessing a gun in an attempt to defend


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-31347
                                  -2-

himself because he believed that he faced a real and impending

threat of physical bodily harm from Shedrick Williams and Terry

Wilson.   Scott has not shown that the district court abused its

discretion in refusing to give the requested jury instruction.

See United States v. Garcia Abrego, 141 F.3d 142, 153 (5th Cir.

1998).    Scott did not meet his burden of proof to establish that

he was entitled to the jury instruction.    Scott did not show that

he was under an imminent or impending threat causing apprehension

of death or serious bodily injury or that there was no reasonable

lawful alternative to committing the criminal act.    See United

States v. Posada-Rios, 158 F.3d 832, 873 (5th Cir. 1998).    The

record indicates that the victims were not armed with any

weapons, that Scott was inside of his apartment, and that Scott

could have remained inside of the apartment or called the police.

Therefore, the district court did not abuse its discretion in

finding that Scott was not entitled to the requested jury

instruction.     See id. at 873.

     AFFIRMED.